             Case 2:19-cv-00490-TSZ Document 112 Filed 12/01/20 Page 1 of 3




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
      ESTATE OF WANGSHENG LENG, by
 7    and through administrator LIPING YANG;
      and LIPING YANG, individually,
 8
                            Plaintiffs,
 9
           v.                                             C19-490 TSZ
10
      CITY OF ISSAQUAH; ISSAQUAH                          MINUTE ORDER
11    POLICE OFFICER M. LUCHT #1201;
      and ISSAQUAH POLICE OFFICER
12    KYLEN WHITTOM #1210,

13                          Defendants.

14
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
        (1)   Defendants’ motion to exclude, docket no. 66, is GRANTED in part,
16 DENIED in part, and DEFERRED in part, as follows:

17                (a)     With regard to plaintiffs’ expert Susan Peters, defendants’ motion to
           exclude is GRANTED in part, and Peters will not be permitted at trial to offer
18         legal opinions or testify about ultimate issues for the trier of fact. See Fontana v.
           City of Auburn, 2014 WL 4162528 at *6 (W.D. Wash. Aug. 21, 2014). The scope
19         of Peters’s testimony is otherwise DEFERRED to trial.

20                (b)    With regard to plaintiffs’ expert Jonathan Arden, M.D., defendants’
           motion to exclude is DENIED. Dr. Arden is qualified to testify that “[c]ausing a
21         cervical spinal cord injury requires substantial force applied to the neck.” See
           Arden Report at 3 (docket no. 73-3). Defendants’ objections to this and related
22         opinions expressed by Dr. Arden go to their weight, not their admissibility.

23

     MINUTE ORDER - 1
              Case 2:19-cv-00490-TSZ Document 112 Filed 12/01/20 Page 2 of 3




 1          (2)   Plaintiffs’ motion to strike, docket no. 97, the declaration of Irving Scher,
     Ph.D., docket no. 88, is DENIED.
 2
             (3)     Plaintiffs’ motion, docket no. 68, to exclude Irving Scher, Ph.D. is
 3   GRANTED. Irving Scher is a biomechanical engineer, not a medical doctor. He is not
     qualified to opine that Wangsheng Leng’s “disc bulges, osteophytes (anterior and
 4   posterior), and facet hypertrophy were a result of long term degeneration,” as opposed to
     an “acute loading event,” Scher Report at 7, 9 (docket no. 71-1). See Contreras v.
 5   Brown, 2018 WL 7254917 at *3 (D. Ariz. Dec. 4, 2018). 1 He also lacks the expertise to
     opine that “Mr. Leng had pre-existing pathologies that made him more susceptible to his
 6   injuries,” Scher Report at 8, and his conclusion that Officers Lucht and Whittom had “no
     way . . . to determine” Mr. Leng’s alleged susceptibility is outside the bounds of proper
 7   expert testimony. See SEC v. Daifotis, 2012 WL 2051193 at *2 (N.D. Cal. June 7, 2012)
     (a retained witness “should never be allowed to pretend to divine for the jury the truth of
 8   what actually occurred or what the mental state of an actor was”). His opinion that,
     because Mr. Leng’s “cervical spine pathologies were so significant,” determining “the
 9   magnitude of force or motion required to create Mr. Leng’s injuries” is “not possible,”
     Scher Report at 7, does not assist the trier of fact and therefore does not satisfy the
10   requirements of Federal Rule of Evidence 702. His conclusion that “no evidence . . .
     show[s] Officers Lucht and Whittom used excessive force,” Scher Report at 8, is both
11   inconsistent with his statement that he cannot quantify the force necessary to inflict the
     injuries at issue and an improper foray into territory reserved for the trier of fact.
12
            (4) Plaintiffs’ motion, docket no. 69, to exclude Matthew Lacy, M.D. is
13 GRANTED as follows. Dr. Lacy may not testify in a manner other than in strict rebuttal
   to the testimony of Dr. Arden.
14          (5)    Defendants’ motion to strike, docket no. 83, the material on Page 2, at
     Lines 9-11, of plaintiffs’ motion, docket no. 72, is DENIED.
15

16

17   1
       Ream v. United States, 2019 WL 2578600 (W.D. Wash. June 24, 2019), on which defendants
     rely, is distinguishable. In Ream, the lead expert, Wilson C. “Toby” Hayes, Ph.D. completed
18   medical school courses and taught at Harvard Medical School and Oregon State University, was
     Vice Chair for Research in the Department of Orthopaedic Surgery at Beth Israel Deaconess
19   Medical Center, and regularly attended x-ray rounds and offered advice to medical residents on
     the mechanisms and treatment of musculoskeletal injuries. Id. at *2. Dr. Scher does not have
20   Dr. Hayes’s qualifications. Moreover, in Ream, Dr. Hayes and his colleague were offering
     accident reconstruction services and opining about the types of injuries to be expected from the
     forces generated in the collision at issue, which were matters within their field of expertise. See
21
     id. In contrast, Dr. Scher is attempting to opine about the medical cause of a spinal condition, a
     question for which he lacks the requisite medical knowledge and experience.
22

23

     MINUTE ORDER - 2
             Case 2:19-cv-00490-TSZ Document 112 Filed 12/01/20 Page 3 of 3




 1           (6)  Plaintiffs’ motion, docket no. 72, to exclude Jeffery Paynter is GRANTED
     in part, DENIED in part, and DEFERRED in part, as follows:
 2
                    (a)     To the extent that plaintiffs seek to entirely exclude Paynter from
 3          testifying at trial, their motion is DENIED.

 4                 (b)    To the extent that plaintiffs seek to limit Paynter’s testimony, their
            motion is GRANTED in part, and Paynter will not be permitted to offer legal
 5          opinions, including any application of the factors set forth in Graham v. Connor,
            490 U.S. 386 (1989), opine about the credibility of other individuals, or testify
 6          about ultimate issues for the trier of fact, including the proximate or medical cause
            of Wangsheng Leng’s injury and/or death.
 7                 (c)    The scope of Paynter’s testimony is otherwise DEFERRED to trial.
 8          (7)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 1st day of December, 2020.
10

11                                                     William M. McCool
                                                       Clerk
12
                                                       s/Gail Glass
13                                                     Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
